department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division release number release date uil code certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated september 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s you are not operating for any charitable religious educational or other exempt_purpose our examination for the tax_year ended june 20xx reveals that you are not engaged primarily in activities which accomplish religious charitable educational or other exempt purposes as required by treas req sec_1_501_c_3_-1 moreover you failed to establish that you were not operated for the benefit of the private interest of your president as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 your income or assets inured to the benefit of private shareholders and individuals you failed to keep adequate books_and_records as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 your organization is inactive and there have been no operations or financial activities conducted or planned as such you fail to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after july 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely margaret von lienen director eo examinations letter catalog number 34198j department of the treasury internal_revenue_service irs five resource square ste1305 david taylor drive charlotte nc certified mail - return receipt requested dear date date taxpayer_identification_number form tax_year s ended june 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely stephen a martin acting directory eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx explanation of items name of taxpayer issue whether described under sec_501 herein referred to as meets the operational_test as whether records has substantially complied with the requirements of maintaining adequate whether assets inured to the benefit of a disqualified_person facts articles of incorporation was incorporated in the state of on july 19xx the articles of incorporation which was signed by the purposes of the corporation are to on march 19xx state that e e provide affordable and safe housing and family life for men and women needing and desiring residential living quarters for short term periods of time encourage and support responsible independent and small_group living skills provide for the physical spiritual and emotional growth and stability of tenants and maintain encourage and support an atmosphere of recovery for all residents the affairs of the corporation at all times will be conducted in such a manner as to assure its status as a publicly_supported_organization as defined in sec_509 or sec_509 or section pursuant to sec_501 of the internal_revenue_code the initial registered location of the corporation shall be at in the initial registered agent and president for the corporation at such address is there will be four levels of donors as follows individuals churches organizations corporations the donor dollar amount will be set from time to time by the board_of directors form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code as signed by pertains to its activities president on march 19xx provides the following as it was organized to serve the substance abuse recovery community as a shelter by providing affordable and safe housing and family life for men and women needing and desiring residential living quarters for short-term periods of time with this mission in mind one of the activities of is to seek and secure housing that can be renovated for residential living of persons who are in recovery these individuals will be referrals from other shelters churches jails or hospitals such as a therapeutic community miles outside of the articles of incorporation also provide the following - application_for exemption form 886-a rev or department of the treasury - internal_revenue_service page -1- hotin 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx to encourage and support responsible independent and small_group living skills a second activity will be to develop a curriculum for life skills training or retraining for the residents of to provide for the physical spiritual and emotional growth and stability of residents in addition we will be hiring counselors to facilitate secular and spiritual training for our residents to maintain encourage and support an atmosphere of recovery for all residents to work with individuals on their re-entry into society while in recovery we will also assist with educational requirements reading - writing and assisting with our residents acquiring their ged for those that may need it believes that by assisting with the development of a sense of hope and worth for individuals who have seemingly lost all hope and self-worth we can offer a better environment for former substance abusers an environment wherein they can become productive individuals and contributors as a part of their recovery and learn themselves to become sharer in the process of their recovery the following responses are stated within form_1023 as it pertains to support fundraising and assets our financial support will come from the following government individual giving homeless service providers board earned_income tenants rental contributions donations city county since the organization is new we have not developed a fundraising committee we are planning to begin to develop a selective mailing campaign to help let the public know that we are here and we are scheduling to make presentations before organization that will be making referrals or supporting the organization is seeking to acquire the houses to be used to resident recovering men and women we are in the transitional stages in a letter dated august 19xx the irs requested additional information in the processing of the form_1023 to include in part a detailed description of facilities to conduct activities and fees associated with tenant rent in a response signed by on august 19xx the following information was provided the management of all five facilities is conducted by a board_of directors an executive there are five locations the board has the responsibility for the management and financial needs of director has been put into place to be responsible for the day-to-day operations executive director reports monthly to the board at the last board meeting the board voted to develop a site managers for each location from among the residents the houses and staff person are compensated by in-kind donations grants new effort and minimum contributions by the residents and their family this action will initiate the life skills training fee schedule was developed out of a need to contract some services and hire an executive director fee schedule includes food some clothing training programs fitted to resident’s needs and administration form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx fee schedule address no of weekly tenants income expenses mortgage utilities taxes insurance maintenance unit unit unit unit unit or vacancy taxes and insurance included in mortgage irs determination on september 19xx sec_501 as a public charity described under sec_509 and sec_170 was granted exemption by the irs in an advanced ruling letter under irs records provide that is currently described as a public charity described under sec_509 bylaws bylaws further provides the following statement house assets in an effort to board meeting minutes the board shall have supervision control the board shall comprise of individual representation the governing body shall be the board_of directors of the community wherein the corporation envisions serving and direction of the management affairs and property of the corporation board meeting minutes were requested via information_document_request idr determine the activities conducted by the organization whether effective_control lies with the board as stipulated in the bylaws or with a single individual and to determine any agreements discussed and approved by the board for the president's personal_use of the organization’s assets no meeting minutes were provided this property is inhabited by the president there have been no other tenants residing in the facility no records were provided to reflect any agreement or board approval for use of the home by the president or rent to be paid 20xx for waste fees there is no property_tax assessment as the facility is listed as exempt by the county is listed in the name of known as provides that property taxes were assessed for dollar_figure property_tax information listed in the name of property records provide that the property at department of the treasury - internal_revenue_service granted the property to the deed shows that for property listed at form 886-a rev on july 20xx and his son page -3- in 20xx and formerly also clo raa sec_86a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx vehicle in the examination year there was a mercedes stated to have been used to transport tenants no records were secured_by the organization for the examination year however property_tax information for a subsequent year was provided which reflects a mercedes sec_430v in the name of and tax payment of dollar_figure the president provides that this vehicle is no longer in use as a result of water damage however no records or additional information were provided to substantiate the status of this asset this vehicle was driven by the president for personal_use but no records were maintained to substantiate and distinguish personal_use from business use of the asset additionally there were no records provided showing any agreement by the governing board approving personal_use of this asset the form_990 does not reflect these assets nor the expenses associated with the property review of the president’s personal tax_return identified deductions for mortgage interest and real_estate_taxes in 20xx and 20xx as follows tax form line item 20xx 20xx f1040 schedule a_ real_estate_taxes f1040 schedule a mortgage interest utilities the following utility payments for the fiscal_year on the property listed at are listed as follows company description pmt addressed to fy20xx pmt power water sewer amt gas car tax property_tax car property_tax house property_tax insurance house total - bank records per the initial interview the president was the only officer with signature_authority on bank accounts and who could make or write checks had an account with acct with aclosing balance of for statement period 20xx to 20xx the statement provides the account was closed 20xx in a letter issued from 20xx and closed on 20xx no other statements or records were provided to substantiate the amount of funds maintained in the account for the period covering the examination year had an account acct _ that was opened on on xx did not have or provide any bank records covering the examination period form 886-a crev department of the treasury - internal_revenue_service page -4- c form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx support has failed to make efforts to obtain support from the general_public government sources or fees from related activities has not provided shelter for recovering addicts as stated in its articles and form_1023 application_for exemption reported no revenues on its form_990 form_990 form_990 for tax_year ending june 20xx report zero revenues expenses assets liabilities and net assets fund balance prior year form_990 reports zero revenues and expenses for the year however the balance_sheet reports cash and prepaid expenses under assets and payables to current officers secured mortgages and notes payable to unrelated third parties and unsecured mortgages and notes payables to unrelated third parties under liabilities the form_990 schedule o also reflects the statement organization was inactive 20xx subsequent year form_990 reports zero revenues expenses assets liabilities and net assets fund balance inadequate records the form_990 for tax_year ending june 20xx was examined by the irs in which a form_2807 exhibit agreement to maintain adequate books of account and record was issued and agreed upon by on may 20xx in addition the organization was issued an inadequate records notice letter exhibit an inadequate records notice closing letter exhibit and a form_990 closing letter with addendum outlining deficiencies identified during the conduct of the examination to include insufficient recordkeeping exhibit on january 20xx an initial appointment letter was issued with information document requests idr and to schedule review of the organization’s books_and_records on february 20xx idr issued with the initial appointment letter requested the following information organizational documents ie form_1023 irs determination_letter articles of incorporation bylaws operational documents ie meeting minutes contracts publications internal_revenue_service examination reports letters rulings technical_advice memorandums etc documentation of all contracts ie rental agreements grants employment services royalties etc written and oral executed by and on behalf of the organization including but not limited to all parties to the contract amounts to be paid or received payment terms all other terms of the agreement loan documents ie board approval agreement of loans to officers loan agreements schedule of payments repayments financial documents ie bank records financial statements cash and disbursements general ledger bank records ie bank statements check registers form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx payroll records ie employment and information returns prior and subsequent year returns this information was requested to help the service determine whether the organization n w w r a is properly operated and organized under sec_501 has filed all required information and tax returns obtained any unrelated_business_income which would subject it to tax under sec_511 participated or intervened in any political or substantial legislative activities conducted any excess_benefit transactions which would subject disqualified persons to tax under sec_4958 idr issued with the initial appointment letter requested information pertaining to the donors revenues types of support and activities to help the service determine whether the organization is properly classified under the correct foundation status on january 20xx president called to request an extension of time to prepare for the examination at which time the examination date was extended to february 20xx on february 20xx the president provided limited information to include prior year bank records an incomplete copy of the articles of incorporation bylaws prior and subsequent year form_990 prior year pamphlets a book written by the president and prior year correspondence most of the information provided was for years significantly before the examination year throughout the conduct of our examination records were requested but limited information was provided sec_501 of the code exempts from federal_income_tax organizations which are organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual tax reg sec_1_501_c_3_-1 states that in order to be an exempt_organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt law form 886-a cev tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in it is organized and operated exclusively for one or more of the following purposes sec_501 if religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals tax reg sec_1_501_c_3_-1 defines the term charitable in part to include relief of the poor distress or underprivileged advancement of religion education or science erection or maintenance of public buildings tax reg sec_1 c defines education as used in c as the instruction or training of the individual for purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community tax reg sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the department of the treasury - internal_revenue_service page -6- reeay 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests tax reg sec_1_501_c_3_-1 states that an organization is not exclusively operated for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals tax reg sec_1_501_a_-1 defines private_shareholder_or_individual as referring to persons having a personal and private interest in the activities of the organization tax reg sec_1_501_c_3_-1 states in general that regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 the substantive requirements for tax exemption under sec_501 still apply to an applicable_tax-exempt_organization as defined in sec_4958 and sec_53 described in sec_501 whose disqualified persons or organization managers are subject_to excise_taxes under sec_4958 accordingly an organization will no longer meet the requirements for tax-exempt status under sec_501 if the organization fails to satisfy the requirements of paragraph b c or d of this section tax reg sec_1_501_c_3_-1 provides in determining whether to continue to recognize the tax-exempt status of an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 that engages in one or more excess_benefit transactions as defined in sec_4958 and sec_53_4958-4 that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction form 886-a rev sec_509 states that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii tax reg sec_509 b a vi provides that an organization is one that normally receives a substantial part of its support from a governmental_unit or from the general_public is not a private_foundation tax reg sec_1_170a-9 states in part that an organization is described in sec_170 if it is a publicly_supported_organization an organization is publicly supported if it normally receives a department of the treasury - internal_revenue_service page -7- roem 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public tax reg sec_1_170a-9 provides that for purposes of the one-third support_test and the facts- and-circumstances test under sec_170 support from a governmental_unit includes any amounts received from a governmental_unit including donations or contributions and amounts received in connection with a contract entered into with a governmental_unit for the performance of services or in connection with a government research grant however such amounts will not constitute support from a governmental_unit for such purposes if they constitute amounts received from the exercise or performance of the organization’s exempt functions sec_509 provides that an organization described under this section is one which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business not including such receipts from any person or from any bureau or similar agency of a governmental_unit in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year from persons other than disqualified persons with respect to the organization from governmental units or from other organization's described in b a and sec_509 normally receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income and the excess if any of the amount of the unrelated_business_taxable_income over the amount of the tax imposed tax reg sec_1_509_a_-3 provides that the one-third support_test and the not-more-than-one-third support_test are designed to insure that an organization which is excluded from private_foundation_status under sec_509 is responsive to the general_public rather than to the private interests of a limited number of donors or other persons tax reg a -4 b states that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations if an organization fails to meet either the organizational or operational_test it can not qualify as a supporting_organization tax reg a -4 c provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization limit the purposes of such organization to one or more of the purposes set forth in sec_509 do not expressly empower the organization to engage in activities which are not in furtherance of its purposes state the specified publicly supported organizations on whose behalf such organization is to be operated and do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations tax reg a -4 e provides in part that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if activities which support or benefit the specified publicly supported organizations it engages solely in form 886-a ev revproc_90_27 1990_1_cb_514 date states that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service when sec_7805 relief is granted see sec_15 and of rev_proc retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked sec_4958 and tax reg sec_53_4958-2 defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction tax reg sec_53_4958-8 states that sec_4958 does not affect the substantive standards for tax exemption under sec_501 or including the requirements that the organization be organized and operated exclusively for exempt purposes and that no part of its net_earnings inure to the benefit of any private_shareholder_or_individual thus regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 existing principles and rules may be implicated such as the limitation on private benefit for example transactions that are not subject_to sec_4958 because of the initial contract exception described in sec_53_4958-4 may under certain circumstances jeopardize the organization's tax-exempt status sec_4958 defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 imposes a tax on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person with respect to such transaction an additional tax is imposed of percent of the excess_benefit on each organizational manager who knowingly participates in such transaction unless such participation is not willful and is due to reasonable_cause per tax reg a sec_4958 provides that where an initial tax is imposed but the excess_benefit involved is such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second_tier_tax a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and sec_4958 defines disqualified_person as c a 35-percent_controlled_entity form 886-a rev tax reg a further defines a disqualified_person with respect to any transaction as any person who was in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization at any during the five-year period ending on the date of the transaction department of the treasury - internal_revenue_service page -9- forn 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx additionally tax reg b states that a person is a disqualified_person with respect to any transaction with an applicable_tax-exempt_organization if the person is a member_of_the_family of a person who is a qualified_person with respect to any transaction with the same organization a person's family includes the person’s spouse tax reg c provides that voting members of the governing body presidents chief executive officers or chief operating officers are persons who are in a position to exercise substantial influence over the affairs of the organization sec_4958 defines organizational manager as officer director or trustee or any individual having powers or responsibilities similar to officers directors or trustees of any applicable tax exempt_organization tax reg d i provides that an organization_manager knowingly participates in an excess_benefit_transaction where i he has actual knowledge that the transaction would be an excess_benefit_transaction ii is aware that the particular transaction may constitute an excess_benefit_transaction and iii negligently fails to make a reasonable attempt to determine if the transaction is an excess_benefit_transaction or is aware it is an excess_benefit_transaction tax reg d provides that an organization manager's participation in an excess_benefit_transaction is willful if it is voluntary conscious and intentional tax reg a states that to determine whether an excess_benefit_transaction has occurred all consideration and benefits exchanged between a disqualified_person and the applicable_tax-exempt_organization and all entities if controls are taken into account tax reg c provides in part that an economic benefit is not treated as consideration for the performance of services unless the organization providing the benefit clearly indicates its intent to treat the benefit as compensation when the benefit is paid intent is demonstrated by written substantiation that is contemporaneous with the transfer of the economic benefit contemporaneous substantiation any services provided by the disqualified_person will not be treated as provided in consideration for the economic benefit for purposes of determining the reasonableness of the transaction if an organization fails to provide this tax reg c provides in part that contemporaneous substantiation can be demonstrated by form 886-a cev a the organization reporting the benefit as compensation on an original or amended form_w-2 or provided that the amended form is filed before an examination has been started on the organization or disqualified_person or b the disqualified_person reporting the benefit as income on an original or amended form_1040 provided that the amended form_1040 is filed before an examination has been started on the organization or disqualified_person or c other written contemporaneous evidence can be used to demonstrated that the authorized body or an officer authorized to approve compensation has approved a transfer as compensation in accordance with established procedures including an approved written employment contract executed on or before the date of the transfer or documentation satisfying the requirements of section a indicating that an authorized body approved the transfer as compensation_for services on or before the date of transfer if the failure to report an economic benefit is due to reasonable_cause within the meaning of sec_301 however then the organization will be treated as having clearly indicated its intent to provide an economic benefit as compensation_for services department of the treasury - internal_revenue_service page -10- fotm 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx tax reg of the regulations provides that the reasonable_cause can be established by showing that there were significant mitigating factors with respect to a failure to report or that a failure arose from events beyond the organization’s control and that the organization acted in a responsible manner both before and after the failure occurred tax reg a provides that payments under a compensation arrangement are presumed to be reasonable if all of the requirements in sec_53_4958-6 are satisfied as follows the compensation arrangement is approved in advance by an authorized body of the organization or an entity it controls composed entirely of individuals who do not have a conflict of interest as to the compensation arrangement or property transfer prior to making its determination the authorized body obtained and relied upon appropriate data as to comparability and the authorized body adequately documented the basis for its determination concurrently with making that determination in rameses school of san antonio tx v c i r t c memo the court held that the school was subject_to revocation of its exempt status on account of failure to satisfy the operational_test which failure in turn was based on private benefit and private_inurement in such case it was determined that inurement was evidenced by the failure of the duty_of the governing board to provide oversight direction supervision and control_over the administration of the school as required by its charter thus allowing its founder to exercise authority over the school without oversight from the board_of directors lack of supporting documentation in evidence of expenditures to pay for personal services of the founder purchasing property as an individual and not as a representative of the school using school funds and lease payments made by the founder in which no board meeting minutes exist demonstrating notice acceptance or ratification of the lease in addition to no lease agreements being provided by the school in 826_fsupp_537 the district_court held that the irs properly revoked an organization that was not operated exclusively for an exempt_purpose when it was operated to a substantial extent for the benefit of its founder the organization was a part of a network of organizations controlled by the founder and the founder made various transactions within that network that abused the organization’s and inured to the founder’s personal benefit the court upheld revocation in 765_f2d_1387 it found that the purpose and objective to which the income an organization is devoted is the ultimate test in determining whether it is operated exclusively for an exempt_purpose in 144_fsupp_74 the court states the issue of ‘organized ’ as this court now conceives the law is primarily a question of fact not to be determined merely by an examination of the certificate of incorporation but by the actual objects motivating the organization and the subsequent conduct of the organization to some degree ‘organized’ cannot be divorced from ‘operated ’ for the true purposes of organization may well have to be drawn in final analysis from the manner in which the corporation has been operated the court held that the commissioner did not err in denying sec_501 exempt status of a church controlled by a family furthermore nothing was shown in the statements of income or expenses as budgeted or expended for the care of the needy the sick or the imprisoned traditionally the beneficiaries of the ministration of churches or for any kind of mission or evangelistic programs the decision to expend church funds were made by the controlling family members of the organization who served as voting members and board members which significantly benefited the family 74_tc_531 affd 670_f2d_104 cir form 886-a rev department of the treasury - internal_revenue_service page -11- oer 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx the word private is the antonym of public a private shareholder as distinguished from the general_public the supposed beneficiary of the benevolent activities of an institution devoted exclusively for public betterment 274_f_125 a f t r c b in 412_f2d_1197 cert den 397_us_1009 the court upheld that the organization was not entitled to exemption due to inurement in such case the founder of the church was not only paid in addition to his salary commissions and royalties but he and his family received unexplained payments in nature of loans and reimbursements the church was not entitled to exemption from federal income_taxation under statute which includes among those organizations_exempt_from_taxation a corporation organized and operated exclusively for religious or educational_purposes no part of net_earnings of which inures to the benefit of any private_shareholder_or_individual the court held that the commissioner did not err in denying sec_501 exempt status of a church controlled by a family furthermore nothing was shown in the statements of income or expenses as budgeted or expended for the care of the needy the sick or the imprisoned traditionally the beneficiaries of the ministration of churches or for any kind of mission or evangelistic programs the decision to expend church funds were made by the controlling family members of the organization who served as voting members and board members which significantly benefited the family 74_tc_531 affd 670_f2d_104 cir additionally organizations exempt under sec_509 b a vi are charities that normally receive a substantial part of their support from governmental and or direct or indirect_contributions from the general_public sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 states that every organization_exempt_from_taxation under a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe unless it meets the exception under this section tax reg a states in part that any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information unless exception is made under this section tax reg c states that in addition to such permanent books_and_records as are required by section a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under a shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-arev department of the treasury - internal_revenue_service page -12- or ean 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx tax reg e states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_6652 states in part that in the case of a failure to include any of the information required to be shown on a return under sec_6033 or to show the correct information there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues revrul_59_95 provides that an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements it was held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 and the regulations that implement it may result in the termination of the exempt status of the organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status taxpayer’s position the president understands the service's position to propose revocation of exemption under sec_501 and takes responsibility for the result of such action made but will use the 30-day period to determine his position designation of governments position has been inactive has not conducted any exempt_activities as set forth in its articles of since incorporation and form_1023 application_for exemption nor secured any support it is determined that it has not engaged primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 and thus is not operated exclusively for charitable educational and other exempt purposes as described in sec_501 this is further evidenced by the closing of organizational bank accounts and not providing assistance to help recovering addicts additionally it is determined that the president and his son reside in a house listed in the organization’s name which is not being used to house and assist recovering individuals with addictions as stated in its form_1023 application although some of the utilities are listed in the name of the president which he indicates to pay the fact that he has claimed the mortgage interest and property taxes as deductions on his personal tax_return and has a car listed in the organization’s name which he used for personal_use is a benefit to the president furthermore it is determined that effective controls of the organization's assets are handled by the president and not the governing board therefore the organization serves a private rather than public interest and is not organized or operated exclusively for one or more exempt purposes as set forth in tax reg c -1 c and tax reg c -1 d ii although sec_4958 was enacted to impose a tax on disqualified persons for excess_benefit transactions as defined in sec_4958 the value of the economic benefit would not be considered excessive and therefore is not being pursued however as stated in tax reg a sec_4958 does not affect the substantive standards for tax exemption under sec_501 including the requirements that the organization be organized and operated exclusively for exempt purposes and that no part of its net_earnings inure to the benefit of any private_shareholder_or_individual further noted organization’s exempt as a public charity under sec_509 normally receives a substantial part of its support from a governmental_unit the general_public or from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business per form_1023 it is stated that support will be provided from form 886-arev department of the treasury - internal_revenue_service page -13- schedule no or exhibit year period ended 20xx ronn 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer city county government donations individual giving homeless service providers and __ yet there is no evidence of contributions from the public government or any other source board earned_income tenant’s rental contributions in conclusion the service has made attempts to secure records such as bank statements loan documents meeting minutes and financial statements in an effort to determine whether sec_501 requirements is properly classified under the appropriate foundation status to determine actual assets and how they are used irrespective of an inadequate records notice issued in a prior examination year sec_6033 to substantiate its assets and activities has not sufficiently maintained adequate_records as set forth in sec_6001 and meets conclusion based upon our review it is determined that articles of incorporation and form_1023 which is to serve the substance abuse recovery community has not conducted any of the activities described in its has failed to obtain any kind of support from the general_public government or fees from related activities assets of the organization have inured to the benefit of the president who has taken a deduction on his personal tax_return for expenses associated with the facility listed in the name of the organization records have not been sufficiently provided to substantiate the organization’s assets and how they have been used even upon the issuance of an inadequate records notice in a prior examination therefore we conclude that exempt purposes as described in sec_501 the organization serves a private rather than public interest and is not organized or operated exclusively for one or more exempt purposes as set forth in tax reg c -1 c and tax reg c -1 d ii and it has not sufficiently maintained adequate_records as set forth in sec_6001 and sec_6033 to substantiate assets maintained by the organization is not operated exclusively for charitable educational and other the effective date of revocation is july 20xx form 886-a rev department of the treasury - internal_revenue_service page -14-
